United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                    No. 96-3140
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *    Appeal from the United States
     v.                                  *    District Court for the
                                         *    Eastern District of Missouri.
Steven J. Barnett,                       *         [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                     Submitted:     February 14, 1997

                           Filed:   April 3, 1997
                                    ___________

Before BOWMAN and WOLLMAN, Circuit Judges, and KOPF,1 District
      Judge.
                               ___________


PER CURIAM.


     Steven J. Barnett appeals from his conviction of bank robbery, 18
U.S.C. § 2113(a), contending that the evidence was insufficient to support
the conviction in light of the fact that the bank employees were not able
to identify him at the lineup conducted on the evening of the day of the
robbery.   Notwithstanding the misidentification, which may well have been
the result of Barnett’s      having shaved off his beard between the time of
the mid-morning robbery and the evening lineup, there was ample, if indeed
not overwhelming evidence that Barnett was the person who robbed the bank.




     1
      The HONORABLE RICHARD G. KOPF, United States District Judge
for the District of Nebraska, sitting by designation.
The judgment of conviction is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-